t c memo united_states tax_court robert l beck petitioner v commissioner of internal revenue respondent marguerite beck petitioner v commissioner of internal revenue respondent docket nos filed date robert l beck and marguerite beck pro sesse nancy graml for respondent memorandum findings_of_fact and opinion thornton judge these cases were consolidated for trial briefing and opinion by separate notices of deficiency respondent determined the following deficiencies additions to - - tax and penalties with respect to each petitioner’s federal income taxes robert l beck additions to tax penalties year deficiency sec_6651 a ‘ sec_6663 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ' the notice_of_deficiency states that if it is determined the underpayment is not due to fraud then the accuracy related penalty per sec_6662 would be applicable marquerite beck additions to tax_year deficiency ‘ sec_6651 sec_6654 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ' the notice_of_deficiency states that if it is determined the failure_to_file is not due to fraud then the delinquency penalty rate of percent per sec_6651 would be applicable in his answer to robert l beck’s dr beck’s petition respondent conceded the fraud penalties under sec_6663 for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all years in issue and asserted in the alternative accuracy- related penalties under sec_6662 as follows penalties year sec_6662 a dollar_figure big_number big_number big_number big_number in his answer to marguerite beck’s mrs beck’s amended petition respondent conceded the additions to tax under sec_6651 f for fraudulent_failure_to_file and asserted in the alternative additions to tax for failure_to_file pursuant to sec_6651 as follows additions to tax_year sec_6651 a dollar_figure big_number big_number big_number big_number after concessions the issues to be decided are whether dr beck is entitled to dental-practice business deductions greater than respondent has allowed whether for years and dr beck is entitled to claimed losses allegedly arising from a horse operation whether dr beck is entitled to claimed net_operating_loss carryovers whether dr beck’s income from his dental practice and from oil royalties constitutes community_property taxable one-half to each petitioner for each year in issue whether mrs beck q4e- gualifies for relief pursuant to sec_66 whether petitioners are liable for additions to tax pursuant to sec_6651 for failure_to_file timely returns whether dr beck is liable for accuracy-related_penalties pursuant to sec_6662 and whether mrs beck is liable for additions to tax pursuant to sec_6654 for underpayment of estimated_taxes ’ procedural background on date petitioners filed their petitions with this court they were then represented by john wells wells by court order dated date the cases were calendared for trial at the session of the court commencing date at houston texas on date wells filed a motion to withdraw as counsel on date the court granted wells’s motion after unsuccessfully attempting to secure petitioners’ cooperation in preparing a stipulation of facts on date respondent sent a letter to each petitioner requesting them to respond in writing to his proposed stipulations of facts and evidence contained in separately numbered paragraphs on the same date respondent mailed to each petitioner and filed robert l beck’s dr beck’s self-employment_tax self- employment_tax deduction and the amounts of his allowable personal_exemption and standard_deduction are computational similarly the amounts of marguerite beck’s mrs beck’s allowable personal_exemption and standard_deduction are computational - with the court pursuant to rule respondent’s request for admissions reflecting substantially the same matters contained in respondent’s proposed stipulations of fact on date lorenzo w tijerina tijerina filed an entry of appearance on behalf of dr beck also on date dr beck filed a motion to continue the trial on the ground that tijerina needed additional time to familiarize himself with the case and consult with dr beck and respondent’s trial attorney on date respondent filed a motion for an order to show cause why his proposed stipulations should not be deemed accepted pursuant to rule f on date the court entered two orders extending the time to date for petitioners to file their responses to respondent’s requests for admissions and ordering petitioners to show cause on or before date why the facts and evidence set forth in respondent’s proposed stipulations should not be accepted as established for purposes of these cases on date dr beck filed substantially identical responses to both respondent’s request for admissions and the court’s order to show cause under rule f in his responses dr beck refused to admit or stipulate anything except a few of the most basic facts often stating simply not admitted or -- - not stipulated providing no reasons upon which he based his refusal to admit or stipulate contrary to the requirements of rule sec_90 and sec_91 mrs beck filed no response to respondent’s request for admissions or to the court’s order to show cause pursuant to rule f on date the court granted dr beck’s motion for a continuance and discharged its order to show cause under rule f in the court’s notice setting case for trial dated date the cases were calendared for trial at the session of the court commencing date in houston texas on date respondent once again filed a motion to show cause why proposed facts in evidence should not be accepted pursuant to rule f the subject matter of respondent’s rule f f motion was the facts and evidence set forth in those paragraphs of respondent’s requested admissions and proposed stipulations of facts to which dr beck had failed to agree in his previous responses on date the court granted respondent’s motion and ordered petitioners to file a response and show cause on or before date subsequently enlarged to date by court order dated date why the matters set forth in respondent’s motion papers should not be deemed admitted for purposes of these proceedings consequently pursuant to rule c each matter set forth in respondent’s requested admissions was deemed admitted as to mrs beck - petitioners filed no responses to the court’s order on date the court ordered that its date order to show cause be made absolute consequently all matters contained in respondent’ sec_110 paragraphs of requested admissions and proposed stipulations were deemed admitted and or stipulated by mrs beck and either actually admitted or stipulated or deemed stipulated by dr beck on date tijerina filed a motion to withdraw as counsel the court granted tijerina’s motion at trial petitioners appeared pro sese dr beck stated that he had no objection to the admission into evidence of the various documents that were the subject of respondent’s requested admissions and proposed stipulations findings_of_fact the admitted facts deemed stipulations and corresponding exhibits are incorporated herein by this reference when petitioners filed their respective petitions they each resided in san antonio texas petitioners were married during the years in issue and continued to be married though separated the court’s date order to show cause sent by certified mail to each petitioner was returned unclaimed by mrs beck the court’s date order which enlarged the time for petitioners to respond to the date order to show cause also sent by certified mail to each petitioner was not returned unclaimed by either petitioner --- - and in the process of obtaining a divorce at the time of trial throughout the years in issue petitioners resided together in the state of texas dr beck attended the university of virginia duke university and harvard university he has degrees in medicine and dentistry during the years in issue he was a self-employed dentist in san antonio texas in the texas state board_of dental examiners the board created by the texas legislature revoked dr beck’s dental license in dr beck filed suit in texas state court to set_aside the revocation on date the board and dr beck entered into an agreed board order pursuant to which dr beck’s license was suspended for years with all but the first days being a probationary period the lawsuit brought by dr beck against the board was dismissed as moot during this process mrs beck was active in efforts on her husband’s behalf to dissolve the board she first contacted texas attorney_general jim maddox and in she contacted texas attorney_general richard racehorse haynes she eventually persuaded a former board investigator to testify as a witness for dr beck at the hearings before the texas state legislature regarding dissolution of the board the board was dissolved in and reestablished during the texas legislative session during the years in issue mrs beck occasionally worked in dr beck’s dental office and participated in recruiting employees for his dental practice the dental practice a few times each week mrs beck called the dental practice to ask the practice administrator how much money the office received for the day mrs beck was a signatory on the dental practice’s bank account at nation’s bank the dental practice account from date to date petitioners maintained a joint personal account at frost national bank the joint account in addition from date through date mrs beck was the sole signatory to an account at frost national bank the separate_account dr beck employed a practice administrator who handled his dental office affairs the practice administrator would fill out checks to pay substantially_all of the dental practice expenses bither dr beck or mrs beck would sign the checks dr beck accepted payment for his dental work in cash as well as checks the dental practice offered its services at a discount if the patient paid cash the dental practice employees turned over to dr beck all cash payments received during and the dental practice would receive from its patients on average dollar_figure a day in cash from through only one cash deposit in the amount of dollar_figure was made to the dental practice account in mrs beck deposited approximately dollar_figure into her separate_account mostly in cash in she made deposits of approximately dollar_figure into the separate_account mostly in cash the primary source of these deposits was income from the dental practice in mrs beck made cash deposits totaling at least dollar_figure to petitioners’ joint account from through date dr beck either singly or with his former wife e roman beck owned or controlled the ownership of more than acres in blanco hills county estate in bexar county north of san antonio texas the blanco property in a foreclosure sale on date the blanco property was sold to an unrelated third party for dollar_figure on date mrs beck purchased the blanco property from the third party in exchange for a note in the principal_amount of dollar_figure executed by mrs beck and secured_by a lien on the blanco property mrs beck used income from dr beck’s dental practice to purchase the blanco property petitioners’ tax returns dr beck filed no federal_income_tax returns for taxable years through until date for each year dr beck was granted extensions to file federal_income_tax returns for each of the taxable years in issue and filed his returns on the dates indicated below continued in issue dr beck claimed a filing_status of married filing separate mrs beck filed no federal_income_tax returns and paid no estimated income taxes for any of the years in issue for the years in issue dr beck reported on schedule c profit or loss from business sole_proprietorship income and expenses from dental medical services as follows net profit year gross_income total expenses or loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number for each year in issue dr beck reported on schedule e supplemental income and loss dollar_figure net_income from oil royalties for taxable years and dr beck reported losses on schedule f profit or loss from farming of dollar_figure dollar_figure and dollar_figure respectively relating to an alleged horse operation for and these reported losses include claimed losses of dollar_figure and dollar_figure respectively described on each schedule f simply as one dead horse continued taxable date due with year date due extensions granted date filed date date date date date date date date date date date date date date date for each year in issue dr beck claimed net_operating_loss nol carryovers as follows year nol_carryover dollar_figure big_number big_number big_number big_number notices of deficiency in the notice_of_deficiency issued to dr beck respondent determined that dr beck had claimed and failed to substantiate certain schedule c deductions as follows claimed respondent’s deductible determination of adjustment to year expenses deductible expenses taxable_income dollar_figure dollar_figure dollar_figure big_number big_number big_number 'big_number big_number big_number ‘big_number big_number big_number big_number big_number big_number ' as previously indicated for years and petitioner’s claimed schedule c deductions were dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent appears to have overstated the amounts of deductions claimed by dr beck for and resulting in excessive adjustments to taxable_income for these years we expect these errors to be corrected in the rule computation based on these adjustments respondent redetermined dr beck’s schedule c income for each year in issue and allocated one-half of that income along with one-half of schedule e royalty income reported by dr beck for each year in issue to mrs beck as her community_property income accordingly in separate notices of deficiency respondent determined that mrs beck had unreported income and that dr beck is entitled to a corresponding deduction for the community_property split of his income as follows year amount dollar_figure big_number big_number 1big_number big_number ' as previously described it appears that for and respondent has overstated the amount of dr beck’s schedule c income thus resulting in an overstatement of the amounts of community_property income for and we expect these errors to be corrected in the rule computation respondent disallowed entirely the schedule f farm_losses that dr beck claimed for and on the ground that dr beck had not established that each claimed loss constitutes an ordinary and necessary business_expense was expended or was expended for the designated purpose respondent also disallowed the nol carryforward deductions that dr beck claimed for each year in issue on the ground that dr beck had neither established his entitlement under the internal_revenue_code to claim a net_operating_loss nor substantiated the amount of any loss opinion dr beck’s schedule c deductions for each year in issue respondent disallowed a portion of dr beck’s claimed schedule c expenses as described above deductions are strictly a matter of legislative grace petitioners bear the burden of proving that they are entitled to any deductions claimed 503_us_79 sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business taxpayers must maintain records sufficient to establish the amount of their income and deductions sec_6001 sec_1_6001-1 e income_tax regs dr beck has offered no credible_evidence to establish that he 1s entitled to deduct claimed schedule c expenses greater than the amounts that respondent has determined to be allowable ’ consequently we sustain respondent’s determinations disallowing the claimed deductions ’ dr beck claimed that his accounting_records were stored in a black box at his office and that this box was mistakenly removed and disposed of by office cleaning people in date dr beck’s contention is not credible in light of his deemed stipulations of fact the deemed stipulations indicate that according to the office cleaning people involved in the incident and the police officer who filed a report of the incident the dimensions of the discarded box were approximately by by inches the deemed stipulations also indicate that dr beck’s business and accounting_records took up several five-drawer filing cabinets in any event dr beck has not attempted to substantiate his claimed deductions by reconstructing any expenditures through other credible_evidence cf watson v commissioner tcmemo_1988_29 -- - dr beck’s schedule f deductions in taxable years and dr beck claimed schedule f losses relating to an alleged horse operation respondent disallowed these losses in their entirety dr beck presented no evidence to demonstrate the existence of any horse activity he failed to present any records relating to the alleged horse activity or to otherwise substantiate or even explain the losses asserted on his returns moreover dr beck did not establish that the alleged horse activity was conducted with the primary purpose of making a profit dr beck has failed to establish that he is entitled to deduct the claimed schedule f losses consequently we sustain respondent’s determinations disallowing the claimed schedule f losses net_operating_loss carryovers dr beck claimed and respondent disallowed substantial net_operating_loss_carryover deductions for each year in issue in the case of net_operating_loss deductions as with other deductions dr beck bears the burden of proving that he is entitled to the claimed deductions see rule a 349_us_232 in particular with respect to the losses of dollar_figure and dollar_figure claimed in and respectively for one dead horse dr beck established neither the existence nor demise of any horse -- - 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir leitgen v commissioner tcmemo_1981_525 affd per curiam without published opinion 691_f2d_504 8th cir dr beck presented no evidence regarding any of his claimed nol_carryover deductions accordingly dr beck has failed to establish that he is entitled to the claimed nol_carryover deductions we sustain respondent’s determination disallowing these deductions community_property under texas state law texa sec_1s a community_property_state see tex const art sec_15 tex fam code ann sec dollar_figure vernon under texas law community_property consists of all property acquired by either spouse during marriage except for property acquired by gift devise or descent or with certain exceptions in recovery for personal injuries sustained by a spouse in marriage tex fam code ann sec_5 property possessed by either spouse during or at dissolution of the marriage is presumed to be community property---a presumption rebuttable with clear_and_convincing evidence id at sec_5 a spouse’s personal earnings are community_property winger v pianka s w 2d tex app because each spouse is owner of one-half of all community_property each spouse is liable for federal income taxes on such share 403_us_190 282_us_122 510_f2d_112 5th cir 72_tc_340 petitioners were married to each other throughout the years in issue respondent determined that dr beck’s schedule c and schedule e net profits were community_income during the years in issue and that each petitioner is liable for federal_income_tax on one-half of this community_income neither dr beck nor mrs beck presented any evidence to contest respondent’s determination ’ we sustain respondent’s determination on this issue relief from liability pursuant to sec_66 in her petition mrs beck contends that she is legally an ‘innocent spouse ’ because mrs beck and dr beck did not file a joint_return for any year in issue the provisions of sec_6015 for relief from joint_and_several_liability on joint returns are inapplicable ’ consequently we construe mrs beck’s prayer the deemed admissions and deemed stipulations state that dr beck’s income reported on schedule c and schedule e was community_income during the years in issue mrs beck filed her petition on date effective date former sec_6013 was repealed and simultaneously replaced by sec_6015 as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 sec_6015 provides several avenues of relief from joint_and_several_liability all continued -- - for relief as arising under sec_66 which provides relief from income_tax_liability with respect to unreported community_income in certain circumstances sec_66 provides sec c spouse relieved of liability in certain other cases ----under regulations prescribed by the secretary if-- an individual does not file a joint_return for any taxable_year such individual does not include in gross_income for such taxable_year an item of community_income properly includible therein which in accordance with the rules contained in sec_879 would be treated as the income of the other spouse the individual establishes that he or she did not know of and had no reason to know of such item of community_income and taking into account all facts and circumstances it is inequitable to include such item of community_income in such individual’s gross_income then for purposes of this title such item of community_income shall be included in the gross_income of the other spouse and not in the gross_income of the individual under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability continued conditioned on the electing individual’s having made a joint_return for the year in question see sec_6015 b a and c revproc_2000_15 2000_5_irb_447 date - - respondent does not dispute that mrs beck meets the requirements of sec_66 and respondent contends however that she fails to meet the requirements of sec_66 and for the reasons discussed below we agree with respondent mrs beck has failed to establish that she did not know of the subject items of community_income within the meaning of sec_66 whether a taxpayer has knowledge of an item of community_income is determined by reference to knowledge of a particular income-producing activity rather than of the exact amount of community_income see 979_f2d_66 5th cir and cases cited therein affg tcmemo_1991_510 860_f2d_1235 5th cir affg tcmemo_1987_391 here mrs beck clearly was aware that dr beck’s dental practice was an income- producing activity mrs beck occasionally worked in dr beck’s office often called the office to determine how much money dr beck earned on a given day and during the last years in issue made substantial deposits of income from the dental practice into her separate bank account and into petitioners’ joint bank account after dr beck’s dental license was revoked she was actively involved in seeking to have the board dissolved thus demonstrating engagement in his business affairs - petitioners have presented no evidence to establish that mrs beck was unaware of the schedule e community_income mrs beck has also failed to establish that it would be inequitable within the meaning of sec_66 to include her community share of dr beck’s earnings in her income the legislative_history of sec_66 indicates that an important factor to consider in this regard is whether the spouse who is seeking relief under sec_66 benefitted from the untaxed income h rept part pincite as previously discussed in and mrs beck made significant deposits of dental practice income into her separate bank account and petitioners’ joint bank accounts ' in mrs beck used dental practice income in purchasing the more than acres of the blanco property mrs beck has not shown that she did not benefit from the community_property income the last sentence of sec_66 the sec_66 equitable relief provision provides for relief from liability if it is inequitable to hold the individual liable for any unpaid ‘t the record does not reveal whether mrs beck made similar deposits in other years in issue the record contains no evidence to indicate that she did not benefit from the dental practice income or from the schedule e income we cannot assume that the missing evidence would be favorable to mrs beck indeed the normal inference is that the missing evidence would be unfavorable see 47_tc_92 affd 392_f2d_409 5th cir - tax or any deficiency attributable to any item for which relief is not available under sec_66 through the sec_66 equitable relief provision was enacted on date and applies to any liability for tax arising after such date or arising on or before such date and remaining unpaid as of such date see internal_revenue_service restructuring and reform act of rra publaw_105_206 sec_3202 112_stat_734 as mrs beck’s liability for tax arose prior to date and remains unpaid the sec_66 equitable relief provision is effective with respect to the instant case respondent contends that denial of relief under the sec_66 equitable relief provision is not subject_to judicial review we disagree the sec_66 equitable relief provision was enacted in the same section of the same legislation that created a similar equitable relief provision under sec_6015 see rra sec_3201 112_stat_734 we have previously held that in a deficiency proceeding we have authority to review respondent’s denial of equitable relief under sec_6015 as part of our traditional authority in deficiency proceedings to render an opinion regarding affirmative defenses raised by the taxpayer see butler v commissioner t c sec_6015 provides that if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency and relief is unavailable under sec_6015 or c the secretary may relieve such individual of the liability -- - see also fernandez v commissioner 1t c tax_court has authority in stand alone petition filed pursuant to sec_6015 a to review denial of relief under sec_6015 for the same reasons discussed in butler v commissioner supra we conclude that in this deficiency proceeding we have authority to review respondent’s denial of equitable relief under the last sentence of sec_66 consistent with our enunciated standard of review for respondent’s denial of equitable relief under sec_6015 see fernandez v commissioner supra pincite butler v commissioner supra pincite we review the commissioner’s denial of equitable relief under sec_66 for abuse_of_discretion mrs beck has not established that respondent abused his discretion in refusing her request for equitable relief as previously discussed the record indicates that mrs beck was involved in dr beck’s dental practice was aware of the dental practice income and benefited substantially therefrom the record is devoid of evidence that she was unaware of the schedule be income moreover mrs beck has failed to establish that she would suffer economic hardship if the relief were not granted finally by persistently failing to comply with the rules and orders of this court and by failing to cooperate with respondent - - in preparing this case for trial mrs beck has demonstrated a lack of good_faith that we believe is indicative of a lack of respect for the federal_income_tax laws and the processes of this court in sum mrs beck has not established that respondent would have abused his discretion in denying any request for relief under sec_66 additions to tax for failure_to_file timely returns sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer establishes that the failure is due to reasonable_cause and not due to willful neglect respondent contends that dr beck is liable for sec_6651 additions to tax for failure_to_file timely returns for and and that mrs beck is liable for the sec_6651 addition_to_tax for each year in issue tt is undisputed that dr beck did not timely file federal_income_tax returns for taxable years and dr beck has not established that he had reasonable_cause for his failure_to_file timely returns accordingly dr beck is liable for the sec_6651 addition_to_tax for taxable years and mrs beck failed to file a federal_income_tax return for any year in issue in her petition mrs beck contends that she is -- - legally impaired as a result of mental illness traumatic epilepsy and brain damage from comprehending or understanding the nature and requirements of the internal_revenue_code a taxpayer’s mental incapacity may constitute reasonable_cause for failure_to_file returns bloch v commissioner tcmemo_1992_1 judging by mrs beck’s demeanor at trial and her testimony which was lucid and coherent displaying at most naivety and poor judgment rather than mental incompetence and in the absence of any medical evidence to the contrary ’ we are unconvinced that mrs beck was so mentally impaired that she could not appreciate her legal duty to file returns and pay taxes particularly during the years in issue when she was actively engaged in the conduct of dr beck’s dental practice mrs beck has not established that she had reasonable_cause for her failure_to_file timely returns accordingly mrs beck is liable for the sec_665l1 a addition_to_tax for each year in issue at trial the court admitted into evidence over respondent’s objections a letter that dr beck alleged was sent to respondent’s auditing agent which dr beck alleged to contain medical reports regarding mrs beck’s emotional instability and sensitivity after trial it was discovered that dr beck had failed to relinquish to the court this exhibit and other exhibits that he had proffered and that had been marked for identification on date and date the court’s trial clerk contacted dr beck and requested that he return the exhibits to complete the record in this case after receiving no response on date the court ordered the missing exhibits stricken from the record of these cases - - dr beck’s liability for accuracy-related_penalties respondent contends that for each year in issue dr beck is liable for the sec_6662 accuracy-related_penalty sec_6662 imposes a 20-percent penalty on any portion of an underpayment that is attributable to among other things negligence or disregard of the rules or regulations sec_6662 b negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 dr beck failed to produce evidence to substantiate the deductions he claimed on his schedules c and f his failure to maintain and to produce records of his business activities shows not only negligence but intentional_disregard_of_rules_and_regulations requiring a taxpayer to keep permanent records sufficient to establish his gross_income and deductions see 92_tc_899 40_tc_30 dr beck has come forward with no evidence to establish that he acted in good_faith as previously discussed dr beck’s claims that office cleaning people accidentally discarded all his business records are not credible dr beck is liable for the - - sec_6662 accuracy-related_penalty with regard to his entire underpayment for each year in issue mrs beck’s liability for sec_6654 additions to tax respondent determined that for each year in issue mrs beck is liable for the sec_6654 addition_to_tax for underpayment of estimated_tax by an individual during the years in issue mrs beck filed no returns and paid no estimated_taxes mrs beck has not shown that any of the exceptions contained in sec_6654 apply therefore we hold that she is liable for the sec_6654 addition_to_tax for each year in issue to reflect the foregoing and concessions by respondent decisions will be entered under rule
